department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number employer_identification_number number release date date date uil legend grantorrrrustee apartmentcomplex y dear we have considered your ruling_request regarding a transfer of assets from a disqualified_person to a private_operating_foundation and whether it will result in excess_business_holdings under sec_4943 or unrelated_business_taxable_income ubti pursuant to sec_512 facts you are recognized as exempt from federal_income_tax under sec_501 c and classified as a private_foundation within the meaning of sec_509 you are a private_operating_foundation created pursuant to an irrevocable_trust executed and created by the grantor to award and fund college scholarships the grantor of the trust is your trustee and substantial_contributor grantor owns apartment complex and you represent that the property is not subject_to any liens or indebtedness grantor intends to transfer ownership of the apartment complex to you as a donation and without charge you intend to hold and operate the apartment complex the apartment complex is comprised of several hundred rental apartments and is typically fully rented the apartment complex annually generates several million dollars in net rental income city ordinances require the apartment complex to provide two off-street parking spaces per apartment unit none of the parking is available to the general_public monthly rent for the tenants of apartment complex includes some utilities including cable tv and internet services that are provided to all units through the complex's proprietary system surface parking is provided at no additional_charge in the basic monthly rent nearly all apartments are furnished with washers and dryers at no additional_charge the apartment complex also provides coin operated washers and dryers on-site for use of tenants without in-home laundry approximately one-quarter of the apartments use surface parking while three-quarters of the apartments are designed with carports while the apartment complex does not record parking as a separate revenue stream you estimated that the monthly revenue for the parking and coin laundry represents less than one percent of your gross revenue requested ruling income from the operation of apartment complex will fall within the definition rent from real_property as provided in sec_512 for the purpose of it being excluded from unrelated_business_taxable_income under sec_511 and for the purpose of being excluded from the definition of business_enterprise subject_to taxation on excess_business_holdings under sec_4943 law lrc sec_501 a provides that an organization described in sec_501 c or d or a shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 lrc sec_501 c provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable and educational_purposes no part of the net_earnings of which inures to the benefit of any individual lrc sec_511 imposes a tax on the unrelated_business_taxable_income as defined in sec_512 of organizations described in sec_501 c as exempt from taxation by reason of sec_501 a lrc sec_512 defines unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 generally exempts from unrelated_business_taxable_income rents_from_real_property lrc sec_512 and sec_514 generally impose income_tax notwithstanding the exception for rents under sec_512 on unrelated_business_taxable_income from debt-financed_property lr c sec_513 defines unrelated_trade_or_business with regard to any organization subject_to the tax imposed by sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 with certain exceptions sec_513 provides that for purposes of this section the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_514 explains the special unrelated business tax rules for property that has been debt financed sec_4943 imposes tax on a private_foundation's_excess_business_holdings in a business_enterprise sec_4943 defines excess_business_holdings with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides that business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_1_512_b_-1 provides that whether a particular item_of_income falls within any of the modifications provided in sec_512 shall be determined by all the facts and circumstances of each case sec_1_512_b_-1 in part excludes the following rents from unrelated_business_income under sec_512 --- real_property and personal_property as described in sec_1245 leased with real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc are generally treated as rent from real_property sec_1_513-1 defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_513-1 b states in general that any activity of an organization subject_to sec_511 which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 --and which in addition is not substantially related to the performance of exempt functions-- presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_53_4943-3 specifies that a private_foundation may not have any holdings in a sole_proprietorship sec_53_4943-10 provides generally that under sec_4943 the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 states that for purposes of sec_4943 the term business enterprises does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_53_4943-10 provides that gross_income from passive sources for purposes ofthis paragraph includes the items excluded by sec_512 relating to dividends interest and annuities b relating to royalties b relating to rent and b relating to gains or losses from the disposition of certain property any income classified as passive under this paragraph does not lose its character merely because sec_512 or sec_514 relating to unrelated_debt-financed_income applies to such income analysis you requested two rulings concerning your acquisition of the apartment complex first that the apartment complex is excluded from the definition of a business_enterprise subject_to tax under sec_4943 and secondly that income from its operation will fall within the definition of rent from real_property in sec_512 and thereby be excluded from the unrelated_business_income_tax imposed by sec_511 is the apartment complex excluded from the definition of a business_enterprise subject_to tax under sec_4943 sec_4943 imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise subsequent to the transfer of the apartment complex from grantorrrrustee to you you plan to hold the entire income-producing property as a sole_proprietorship a private_foundation generally cannot operate a business_enterprise other than a functionally-related enterprise or a business otherwise exempt as a sole_proprietorship because such a holding by definition entails a percent ownership precluded by the private_foundation rules sec_4943 sec_53_4943-3 this would constitute excess_business_holdings subject_to sec_4943 excise_tax if the apartment complex were a business_enterprise the term business_enterprise in sec_4943 is defined by sec_53_4943-10 to include the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 however the internal_revenue_code carves out an exception for enterprises that generate passive_income sec_4943 sec_53_4943-10 the term business enterprises does not include a trade_or_business that derives at least percent of its gross_income from passive sources rents_from_real_property and incidental rents from personal_property leased with the real_property are identified as passive sources sec_53_4943-10 your operation of apartment complex will not constitute the operation of a business_enterprise subject_to the excess_business_holdings limitations of sec_4943 if at least percent of its gross_income is passive whether a particular item_of_income falls within the modifications of sec_512 such as rents_from_real_property or incidental rents from personal_property leased with the real_property described in sec_512 depends on all of the facts and circumstances of the particular case sec_1_512_b_-1 the apartment complex provides some utilities in the basic monthly rent including cable tv and internet including utilities in rent is a common practice in apartment complexes where individual metering for water gas or electricity and wiring for individual cable may not be available apartment complex supplies washers and dryers in most apartments an example of incidental personal_property leased with the real_property the complex also provides a small number of coin-operated machines on-site for use by tenants without in-apartment units you have stated that the income from the coin laundry averages of gross_income per year over a three-year period city ordinances require apartment complex to provide at least two off-street parking spaces for each rental unit the complex provides off-street parking for all rental units covered parking comes with y units for which there is a small additional_charge in the rent surface parking is supplied to the other units at no additional_charge no parking spaces are available for rent to the general_public you have stated that the income from carport parking averages of gross_income per year over a three-year period whether income from the coin laundry or the upcharge for carport parking is unrelated taxable_income will be discussed below for purposes of sec_4943 defining excess_business_holdings even if we deem laundry and carport revenues not to be rents_from_real_property apartment complex still generates more than of its gross_income from rents_from_real_property because you have stated that the revenue from the laundry and carport together only comprise of the gross_income from the apartment complex therefore apartment complex is not a business_enterprise pursuant to sec_4943 income from the operation of apartment complex will not be subject_to tax_on_excess_business_holdings under sec_4943 does income from the operation of apartment complex fall within the definition of rent from real_property in sec_512 thereby excluding it from unrelated_business_income_tax under sec_511 an organization described in sec_501 c that provides services for a fee will have unrelated_trade_or_business taxable_income if it meets the three conditions in sec_1_513-1 a the income must be from a trade_or_business the trade_or_business must be regularly carried on and the trade_or_business must not be substantially related to the organization's performance of its exempt_function the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 you have stated that you will hold and operate the apartment complex indefinitely your request_for_ruling assumes that operating an apartment complex is an ordinary trade_or_business as it is an activity carried on for the production_of_income from the performance of services here leasing residential space and that the activity will be regularly carried on you do not assert that the activity is related to your exempt_purpose except for the revenue that it contributes to the scholarships you grant you state that the issue is whether the revenue from this enterprise is rent from real_property excluded from the tax on unrelated_business_income by sec_512 income from rental of real_property is excluded from the tax on unrelated_business_income by sec_512 unless the real_property is subject_to debt financing sec_514 and sec_512 here the grantorltrustee is donating the property to you free and clear of any indebtedness because the apartment complex is not subject_to debt financing income generated by rental of the apartment complex itself will not be ubti subject_to tax by sec_512 whether income from the coin laundry or the apartment rental upcharge for carport parking is unrelated taxable_income is a separate discussion the regulations list examples of services provided in connection with the rental of space for occupancy which may be considered incidental to the lease of real_property and thus excluded from ubti sec_1 sec_12 b -1 c s however services provided to occupants for their convenience prevent the income from meeting the definition of rent from real_property income in that case is ubti because it is not rent from real_property according to this regulation supplying maid service constitutes a service to an occupant for his convenience as in a hotel so income from a hotel room generates ubti in contrast cleaning public areas of a multi-family residence or office building or furnishing heat and light and collecting trash are not considered services rendered to a particular occupant these are services provided for all tenants and visitors to a leased property and are required for the general maintenance and upkeep of the property occupancy of space in buildings providing such generalized services generates untaxed rental income from real_estate your city ordinances require off-street parking be provided to all residents of a residential complex as a condition of issuing an occupancy permit parking space is incidental to occupancy renters cannot opt_out or lease these parking facilities to non-residents however some apartments come with designated carport parking spaces for which a small additional_charge is added to the monthly rent no personal or special services are provided with the parking spaces whether covered or not the roof on the carport is not a special service for the convenience of the occupant but a characteristic of the real_property no services such as a security guard are provided and covered spots are charged only a minimal monthly amount in the set rental rate therefore any incidental payment for parking is excluded from usti as rent from real_property in contrast apartment complex does actively operate a business --- the on-site coin-operated laundry facilities while not uncommon in a residential complex it is a service for the convenience of the renters whose units do not include washers and dryers residents could use commercial laundry and cleaning establishments off-site it is more convenient for residents to have laundry facilities on-site and apartment complex generates income from the coin-operated machines in direct relationship to usage of the service this income is unrelated_business_taxable_income pursuant to sec_512 from which allowable deductions directly connected with carrying on such trade_or_business may be subtracted sec_512 if you continue to operate the coin-operated laundry facilities in the same manner once apartment complex is donated to you such revenue would be usti from which allowable deductions may be subtracted as noted above rulings apartment complex is not a business_enterprise and your ownership and operation of apartment complex does not represent excess_business_holdings under sec_4943 income from operation of the apartment complex including revenue attributable to parking spaces falls within the definition of rents_from_real_property and is not unrelated_business_taxable_income subject_to tax income from the coin-operated laundry facilities provided on-site by apartment complex if operated in the same manner as described above is not rents_from_real_property but is unrelated_business_taxable_income subject_to tax pursuant to sec_512 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely mary jo salins manager exempt_organizations technical group enclosure notice
